Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 1 of 9 Page ID #:427



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MARK R. FRISBY,                             Case No. 5:19-cv-01249-DSF (MAA)
  12                       Plaintiff,               ORDER OF DISMISSAL
  13
              v.
  14
        THE STATE OF CALIFORNIA
  15    DEPARTMENT OF JUSTICE et al.,
  16
                           Defendants.
  17
  18
  19   I.    SUMMARY OF PROCEEDINGS
  20         On July 8, 2019, Plaintiff Mark R. Frisby (“Plaintiff”), a California state
  21   inmate proceeding pro se, filed a Complaint alleging violations of his civil rights
  22   pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On August 5, 2019, the Court granted
  23   Plaintiff’s amended Request to Proceed Without Prepayment of Filing Fees with
  24   Declaration of Support. (ECF Nos. 5–6.) On August 7, 2019, pursuant to the
  25   Congressionally-mandated screening of any case in which a prisoner seeks redress
  26   from a governmental entity or officer or employee of a governmental entity, or in
  27   which a plaintiff proceeds in forma pauperis, the Court issued an Order dismissing
  28   the Complaint with leave to amend. (ECF No. 8.)
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 2 of 9 Page ID #:428



   1         On October 25, 2019, the Court received Plaintiff’s First Amended
   2   Complaint (“FAC”). (FAC, ECF No. 12.) On December 9, 2019, the Court
   3   screened and dismissed the FAC, with leave to file a Second Amended Complaint
   4   (“SAC”) within thirty days—that is, by January 8, 2020. (ECF No. 14). On
   5   January 13, 2020, the Court granted Plaintiff’s request for an extension of time to
   6   file the SAC (ECF No. 15), and extended the SAC deadline to February 12, 2020.
   7   (ECF No. 16.) On January 21, 2020, Plaintiff filed a Motion to Amend Petition,
   8   attempting to add two pages of allegations to his complaint. (ECF No. 17.) On
   9   January 24, 2020, because there was no active complaint to be amended, the Court
  10   denied the Motion to Amend Petition and advised Plaintiff that the February 12,
  11   2020 deadline to file a SAC remained unchanged. (ECF No. 18.) On February 3,
  12   2020, Plaintiff filed a Motion: Response to Motion to Dismiss Order for Amended
  13   Complaint, stating that Plaintiff did not intend to further modify his complaint.
  14   (ECF No. 19.) On February 7, 2020, the Court reminded Plaintiff that there was no
  15   active complaint to modify because the Court had dismissed the FAC, and extended
  16   Plaintiff’s SAC deadline to March 9, 2020. (ECF No. 20.)
  17         On March 24, 2020, in the absence of a filed SAC, the Court issued an Order
  18   to Show Cause Why This Case Should Not Be Dismissed for Want of Prosecution.
  19   (ECF No. 21.) The Court ordered Plaintiff to show cause by April 23, 2020 why
  20   the Court should not recommend that the lawsuit be dismissed for want of
  21   prosecution. (Id. at 2.) As Plaintiff did not respond, on June 10, 2020, the Court
  22   issued a Report and Recommendation recommending that the lawsuit be dismissed
  23   without prejudice for failure to prosecute and to comply with Court orders
  24   (“R&R”). (R&R, ECF No. 24.) Plaintiff’s objections were due July 31, 2020.
  25   (ECF No. 25.)
  26         On August 18, 2020, the Court received Plaintiff’s Notice of Change of
  27   Address. (ECF No. 26.) In light of this notice, on August 21, 2020, the Court re-
  28   sent Plaintiff the R&R to the address on his notice, and extended Plaintiff’s
                                                 2
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 3 of 9 Page ID #:429



   1   deadline to file objections to the R&R to September 20, 2020. (ECF No. 27.) The
   2   August 21, 2020 order was returned to the Court as undeliverable on September 9,
   3   2020. (ECF No. 28.)
   4         On September 14, 2020, the Court located Plaintiff on the California
   5   Department of Corrections and Rehabilitation’s (“CDCR”) Public Inmate Locator
   6   System (https://inmatelocator.cdcr.ca.gov), and saw that Plaintiff had been
   7   transferred to Richard J. Donovan Correctional Facility (“RJD”).1 (ECF No. 29.)
   8   That same day, the Court issued an order stating in part: “Plaintiff is reminded that
   9   his obligation to notify the Court of a change of address is a continuing obligation
  10   and that he timely must file a notice of change of address every time he is
  11   transferred or moves, and that failure to do so may result in a recommendation that
  12   this action be dismissed for failure to prosecute. See C.D. Cal. L.R. 41-6; Carey v.
  13   King, 856 F.2d 1439, 1440–41 (9th Cir. 1988).” (Id. at 1.) The Court ordered
  14   Plaintiff to file a notice of change of address to the Court, directed the Clerk to send
  15   the R&R to Plaintiff at RJD, and once again extended Plaintiff’s deadline to file
  16   objections to the R&R to October 14, 2020. (Id. at 2.)
  17         On September 29, 2020, the Court received Plaintiff’s Notice of Change of
  18   Address (ECF No. 30), Motion to Extend Deadline to File Objections to the R&R
  19   and to File Amended Complaint (“Motion,” ECF No. 32), and Objections to the
  20   R&R (ECF No. 31). On October 13, 2020, the Court withdrew the R&R, denied
  21   Plaintiff’s Motion for an extension of time to file objections to the R&R as moot,
  22   and granted Plaintiff’s Motion for an extension of time to file an amended
  23   ///
  24
       1
  25     The Court may take judicial notice of public records available on inmate locators.
       See United States v. Basher, 629 F.3d 1161, 1165 n.2 (9th Cir 2011) (taking judicial
  26   notice of the Bureau of Prisons’ inmate locator available to the public); McDaniel v.
  27   Lizarraga, No. 2:19-cv-1136 JAM KJN P, 2020 U.S. Dist. LEXIS 191532, at *5–6
       (E.D. Cal. Oct. 14, 2020) (taking judicial notice of the public CDCR inmate locator
  28   website).
                                                  3
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 4 of 9 Page ID #:430



   1   complaint, extending Plaintiff’s SAC deadline to November 12, 2020. (ECF No.
   2   33.)
   3          The Court received Plaintiff’s Second Amended Complaint (“SAC”) on
   4   November 2, 2020. (SAC, ECF No. 34.) On November 23, 2020, the Court
   5   screened and dismissed the SAC with leave to amend (“Order”). (Order, ECF No.
   6   35.) The Court ordered Plaintiff to, within thirty days after the date of the Order
   7   (that is, December 23, 2020), either: (1) file a Third Amended Complaint (“TAC”),
   8   or (2) advise the Court that Plaintiff did not intend to pursue this lawsuit further and
   9   would not file a TAC. (Id. at 2.) The Court “explicitly caution[ed] Plaintiff that
  10   failure to timely file a TAC, or timely advise the Court that Plaintiff does not
  11   intend to file a TAC, w[ould] result in a recommendation that this action be
  12   dismissed for failure to prosecute and/or failure to comply with court orders
  13   pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 26.)
  14          On January 22, 2021, in the absence of a filed TAC, the Court issued an
  15   Order to Show Cause (“OSC”), ordering Plaintiff to show cause by February 21,
  16   2021 why the Court should not recommend that the case be dismissed for want of
  17   prosecution. (OSC, ECF No. 36.) The OSC stated that if Plaintiff filed a TAC or
  18   dismissed the case before that date, the OSC would be discharged. (Id.) The OSC
  19   “advised that failure to comply with this order w[ould] result in a
  20   recommendation that the lawsuit be dismissed without prejudice for failure to
  21   prosecute and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D.
  22   Cal. L.R. 41-1.” (Id.)
  23          To date, Plaintiff has failed to file a TAC or respond to the Order or OSC.
  24   Indeed, Plaintiff has not communicated with the Court since submitting his SAC,
  25   which the Court received on November 2, 2020. On March 23, 2021, the Court
  26   checked the CDCR’s Public Inmate Locator System, and could no longer find a
  27   record for Plaintiff. See CDCR Inmate Locator: Public Inmate Locator System,
  28   ///
                                                  4
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 5 of 9 Page ID #:431



   1   supra (“This search will only return adult inmates currently in the custody of the
   2   [CDCR]”). Plaintiff has failed to update the Court with his current address.
   3
   4   II.   LEGAL STANDARD
   5         District courts may dismiss cases sua sponte for failure to prosecute or for
   6   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
   7   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
   8   see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962) (holding that the
   9   court has “inherent power” to dismiss cases sua sponte for lack of prosecution).
  10   Unless the Court states otherwise, a dismissal under Rule 41(b) operates as an
  11   adjudication on the merits. Fed. R. Civ. P. 41(b). “Dismissal is a harsh penalty and
  12   is to be imposed only in extreme circumstances.” In re: Phenylpropanolamine
  13   (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone v.
  14   USPS, 833 F.2d 128, 130 (9th Cir. 1987)).
  15         “A Rule 41(b) dismissal ‘must be supported by a showing of unreasonable
  16   delay.’” Omstead v. Dell, 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson
  17   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, the court must weigh
  18   the following factors in determining whether a Rule 41(b) dismissal is warranted:
  19   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
  20   to manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the
  21   availability of less drastic alternatives; and (5) the public policy favoring disposition
  22   of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
  23   The Ninth Circuit will “affirm a dismissal where at least four factors support
  24   dismissal, or where at least three factors strongly support dismissal.” Dreith v. Nu
  25   Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (quoting Yourish v. Cal. Amplifier,
  26   191 F.3d 983, 990 (9th Cir. 1999)). Finally, “in order to warrant a sanction of
  27   dismissal, the party’s violations of the court’s orders must be due to wilfulness or
  28   bad faith.” Id.
                                                   5
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 6 of 9 Page ID #:432



   1   III.   ANALYSIS
   2          A.    The Public’s Interest in Expeditious Resolution and the Court’s
   3                Need to Manage Its Docket
   4          The first and second factors (the public’s interest in expeditious resolution of
   5   litigation and the Court’s need to manage its docket)2 weigh in favor of dismissal.
   6   “Orderly and expeditious resolution of disputes is of great importance to the rule of
   7   law.” In re: Phenylpropanolamine, 460 F.3d at 1227. “The public’s interest in
   8   expeditious resolution of litigation always favors dismissal.” Pagtalunan, 291 F.3d
   9   at 642 (quoting Yourish, 191 F.3d at 990). In addition, district courts “have an
  10   inherent power to control their dockets,” In re: Phenylpropanolamine, 460 F.3d at
  11   1227 (quoting Thompson v. Hous. Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.
  12   1986)), and “are best suited to determine when delay in a particular case interferes
  13   with docket management and the public interest.” Yourish, 191 F.3d at 990
  14   (quoting Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)).
  15          Plaintiff has failed to file a TAC or otherwise respond to the Order or OSC,
  16   has failed to update his mailing address, and has not otherwise participated in this
  17   lawsuit since November 2, 2020. The Court concludes that Plaintiff’s inaction and
  18   lack of communication with the Court constitute willful unreasonable delay. See,
  19   e.g., Thomas v. Maricopa Cnty. Jail, 265 F. App’x. 606, 607 (9th Cir. 2008)
  20   (holding that district court did not abuse its discretion by dismissing pro se prisoner
  21   lawsuit for failure to respond to a court order for almost three months). Plaintiff’s
  22   noncompliance also interferes with the public’s interest in the expeditious
  23   resolution of this litigation and hinders the Court’s ability to manage its docket. See
  24   In re: Phenylpropanolamine, 460 F.3d at 1227 (“[The Ninth Circuit] defer[s] to the
  25   district court’s judgment about when a delay becomes unreasonable ‘because it is in
  26   the best position to determine what period of delay can be endured before its docket
  27
       2
        The first two factors are usually reviewed together “to determine if there is an
  28   unreasonable delay.” In re Eisen, 31 F.3d 1447, 1452 (9th Cir. 1994).
                                                  6
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 7 of 9 Page ID #:433



   1   becomes unmanageable.”) (quoting In re Eisen, 31 F.3d at 1451)). The first and
   2   second factors favor dismissal.
   3
   4         B.      Risk of Prejudice to Defendants
   5         The third factor (risk of prejudice to the defendants) also weighs in favor of
   6   dismissal. “A defendant suffers prejudice if the plaintiff’s actions impair the
   7   defendant’s ability to go to trial or threaten to interfere with the rightful decision of
   8   the case.” In re: Phenylpropanolamine, 460 F.3d at 1227 (quoting Adriana Int’l
   9   Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990)). “The law also presumes
  10   prejudice from unreasonable delay.” Id. The risk of prejudice to a defendant is
  11   related to a plaintiff’s reason for failure to prosecute an action. Pagtalunan, 291
  12   F.3d at 642. “Whether prejudice is sufficient to support an order of dismissal is in
  13   part judged with reference to the strength of the plaintiff’s excuse for the default.”
  14   Malone, 833 F.2d at 131.
  15         Plaintiff continuously has refused to file a TAC without explanation. As
  16   Plaintiff has not updated his address with the Court, the Court cannot ascertain
  17   Plaintiff’s reason for failing to prosecute this lawsuit or comply with Court orders.
  18   See Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“It would be absurd to
  19   require the district court to hold a case in abeyance indefinitely just because it is
  20   unable, through the plaintiff’s own fault, to contact the plaintiff to determine if his
  21   reasons for not prosecuting his lawsuit are reasonable or not.”) As “a presumption
  22   of prejudice arises from the plaintiff’s unexplained failure to prosecute,” the third
  23   factor favors dismissal. See Hernandez v. City of El Monte, 138 F.3d 393, 400 (9th
  24   Cir. 1998).
  25
  26         C.      Availability of Less Drastic Alternatives
  27         The fourth factor (the availability of less drastic alternatives) also supports
  28   dismissal. “The district court need not exhaust every sanction short of dismissal
                                                   7
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 8 of 9 Page ID #:434



   1   before finally dismissing a case, but must explore possible and meaningful
   2   alternatives.” Henderson, 779 F.2d at 1424.
   3         The Court considered and implemented less drastic alternatives prior to
   4   dismissal. The Court twice explicitly warned Plaintiff that failure to file a TAC
   5   would result in a recommendation that the action be dismissed for failure to
   6   prosecute and/or failure to comply with Court orders pursuant to Federal Rule of
   7   Civil Procedure 41(b). (Order 26; OSC.) See In re: Phenylpropanolamine, 460
   8   F.3d at 1229 (“Warning that failure to obey a court order will result in dismissal can
   9   itself meet the ‘consideration of alternatives’ requirement.”). The Court also
  10   extended Plaintiff’s deadline to file a TAC from December 23, 2020 to February 21,
  11   2021. (OSC.) See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (holding
  12   that the district court’s allowance of an additional thirty days for plaintiff to file an
  13   amended complaint was an attempt at a less drastic sanction). As Plaintiff has not
  14   provided his updated address to the Court, no alternatives to dismissal currently are
  15   available. See Carey, 856 F.2d at 1441 (concluding that there was no less drastic
  16   sanction available than dismissal where mail addressed to plaintiff was returned by
  17   the post office as undeliverable and plaintiff did not provide updated address to
  18   court). The fourth factor weighs in favor of dismissal.
  19
  20         D.     Public Policy Favoring Disposition on the Merits
  21         As to the fifth factor, “[p]ublic policy favors disposition of cases on the
  22   merits.” Pagtalunan, 291 F.3d at 643. However, “a case that is stalled or
  23   unreasonably delayed by a party’s failure to comply with deadlines . . . cannot move
  24   toward resolution on the merits.” In re: Phenylpropanolamine, 460 F.3d at 1228.
  25   Thus, “this factor lends little support to a party whose responsibility it is to move a
  26   case towards disposition on the merits but whose conduct impedes progress in that
  27   direction.” Id. (internal quotation marks omitted). The case has been stalled by
  28   Plaintiff’s failure to file a TAC, otherwise respond to the Order or OSC, or update
                                                   8
Case 5:19-cv-01249-DSF-MAA Document 37 Filed 03/29/21 Page 9 of 9 Page ID #:435



   1   his address with the Court. Still, the public policy favoring the resolution of
   2   disputes on the merits is strong and, under the circumstances, outweighs Plaintiff’s
   3   noncompliance and inaction.
   4
   5         E.     Dismissal Without Prejudice
   6         In summary, Plaintiff’s failure to file a TAC or otherwise respond to the
   7   Order or OSC, failure to update his mailing address, and failure to otherwise
   8   participate in this lawsuit since November 2, 2020 constitute willful unreasonable
   9   delay. Four of the Rule 41(b) dismissal factors weigh in favor of dismissal,
  10   whereas only one factor weighs against dismissal. “While the public policy
  11   favoring disposition of cases on their merits weighs against [dismissal], that single
  12   factor is not enough to preclude imposition of this sanction when the other four
  13   factors weigh in its favor.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007,
  14   1022 (9th Cir. 2002). The Court concludes that dismissal of this action for failure
  15   to prosecute and to comply with Court orders is warranted, but, consistent with Rule
  16   41(b) and this Court’s exercise of its discretion, the dismissal is without prejudice.
  17
  18   IV.   CONCLUSION
  19         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
  20   prejudice. No further filings shall be accepted under this case number.
  21
  22   DATED: March 29, 2021
  23                                           Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
  24   Presented by:
  25
  26   _______________________________
  27         MARIA A. AUDERO
       UNITED STATES MAGISTRATE JUDGE
  28
                                                  9
